             Case 1:20-cv-07311 Document 1 Filed 09/08/20 Page 1 of 4




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
Civil Division

JAMES G. TOUHEY, JR.
Director
STEPHEN R. TERRELL (CA Bar No. 210004)
Attorney
Torts Branch, Civil Division
United States Department of Justice
P.O. Box 888
Washington, DC 20044
Telephone:     (202) 353-1651
Facsimile:     (202) 616-5200
Email:         stephen.terrell2@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 E. JEAN CARROLL,
                                                   NOTICE OF REMOVAL
                        Plaintiff,
                                                   from the Supreme Court of the State of New
                -against-                          York, County of New York, Index No.
                                                   160694/2019
 DONALD J. TRUMP, in his personal
 capacity,

                        Defendant.


       The United States, by and through its undersigned attorneys, hereby removes the above-

captioned action to the United States District Court for the Southern District of New York

pursuant to 28 U.S.C. § 2679(d)(2), and respectfully gives notice as follows:

       1.      Donald J. Trump, President, is the named defendant in an action filed in the

Supreme Court of the State of New York, County of New York, Index No. 160694/2019. A

copy of the complaint in that action is attached hereto as Exhibit A.

       2.      This Notice of Removal is supported by 28 U.S.C. § 2679(d)(2).
             Case 1:20-cv-07311 Document 1 Filed 09/08/20 Page 2 of 4




       3.      The Federal Tort Claims Act (“FTCA”), as amended by the Federal Employees

Liability Reform and Tort Compensation Act of 1988 (the “Westfall Act”), codified in relevant

part at 28 U.S.C. § 2679, provides that suit against the United States shall be the exclusive

remedy for claims for damages for the negligent or wrongful act or omission of an employee of

the government occurring within the scope of his office or employment. 28 U.S.C. § 2679(b)(1).

       4.      Section 2679 (d)(2) states that “[u]pon certification by the Attorney General that

the defendant employee was acting within the scope of his office or employment at the time of

the incident out of which the claim arose, any civil action or proceeding commenced upon such

claim in a State court shall be removed without bond at any time before trial by the Attorney

General to the district court of the United States for the district and division embracing the place

in which the action or proceeding is pending.”

       5.      The Attorney General delegated his authority to issue such a certification to the

Director of the Torts Branch. 28 C.F.R. § 15.4.

       6.      James G. Touhey, Jr., the Director of the Torts Branch within the Civil Division

of the Department of Justice, certified that the defendant employee, President Trump, was acting

within the scope of his office or employment at the time of the incident out of which the claim

arose. The claim asserts defamation based on a written statement issued to the press and two

statements the President made in interviews in June 2019 in which the President vehemently

denied accusations made in Plaintiff’s then-forthcoming book. The President explained that

these accusations were false and that the incident she alleged never happened. Acting pursuant

to 28 C.F.R. § 15.4(a), the Attorney General’s delegate certified that President Trump was acting

within the scope of his office as President of the United States when he publicly denied as false

the allegations made by Plaintiff. A copy of this certification is attached as Exhibit B.



                                                 -2-
              Case 1:20-cv-07311 Document 1 Filed 09/08/20 Page 3 of 4




       7.      Because President Trump was acting within the scope of his office or employment

at the time of the incident out of which the plaintiff’s claim arose, the United States will file a

motion to substitute itself for President Trump in this action for any claim for which the FTCA

provides the exclusive remedy. 28 U.S.C. § 2679(b)(1), (d)(2).

       8.      Pursuant to 28 U.S.C. § 1446, written notice of this Notice of Removal is being

provided to plaintiff, and a copy is being filed with the Supreme Court of the State of New York.

       9.      The state court docket index is attached hereto as Exhibit C.

       10.     In accordance with 28 U.S.C. § 1446(a) a copy of all process, pleadings, and

orders included on the state court docket (less exhibits thereto)1 is attached hereto as Exhibit D.

       11.     All affirmative defenses are reserved until such time as a responsive pleading is

due from the United States in this action.

       WHEREFORE, pursuant to 28 U.S.C. § 2679(d)(2), the aforesaid action is removed from

the Supreme Court of the State of New York, County of New York, to the United States District

Court for the Southern District of New York.

 Dated: September 8, 2020.                           JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     JAMES G. TOUHEY, JR.
                                                     Director

                                                     S/ Stephen R. Terrell
                                                     STEPHEN R. TERRELL (CA Bar No.
                                                     210004)
                                                     Attorney
                                                     Torts Branch, Civil Division
                                                     United States Department of Justice
                                                     P.O. Box 888
                                                     Washington, DC 20044


       1
          Due to the file size of several exhibits to motions, oppositions, replies, and letter briefs
filed in the state court action, the United States will separately lodge the entire record.
                                                 -3-
Case 1:20-cv-07311 Document 1 Filed 09/08/20 Page 4 of 4




                            Telephone:    (202) 353-1651
                            Facsimile:    (202) 616-5200
                            Email: stephen.terrell2@usdoj.gov




                          -4-
